United States Court of AppeaIs
RUBBER MULCH ETC., LLC, GROUNDSCAPE
TECHNOLOGIES, LLC, AND RUBBER RESOURCES,
INTERNATIONAL MULCH COMPANY AND
NOTE: This order is n0nprecedential.
for the FederaI Circuit
GREEN EDGE ENTERPRISES, LLC
PIaintiff/C0unterclaim, Defendcmt,'
V.
LTD., LLP, `
Defendcmts/ Coun,terclaimants,
v. _
MICHAEL MILLER,
C0unterclaim. Defendants,
v.
- JUDY SMITH,
Counterclaim Defendant,
AND
LEE GREENBERG,
C0unterclaim Defendant-Appellant.
2012-1 126

GREEN EDGE V RUBBER MULCH 2
Appeal from the United States District Court for the
Eastern District of Missouri in case no. 02-CV-0566,
Magistrate Judge Terry I. Ade1man.
ON MOTION
Before RADER, Chief Judge, GAJARSA and REYNA', Circuit
Judges.
PER CUR1AM. 4
0 R D E R
International Mu1ch Company and l\/Iichael Miller
(collective1y, IMC) move to dismiss Lee Greenberg’s
appeal as untimely. Greenberg opposes. Judy Smith also
moves to intervene.
Green Edge Enterprises, LLC asserted claims of pat-
ent infringement against Rubber Mulch Eto. LLC,
Groundscape Technologies, LLC, and Rubber Resources,
Ltd in the United Stated District Court for the Eastern
District of Missouri. Rubber Resources filed counter-
claims adding lMC and Mi1ler as defendants. Specifically,
Rubber Resources sought a declaration that the patent
was invalid and unenforceable and also contended that
Green Edge and IMC had asserted the patent in bad faith
in violation of the Lanham Act, 15 U.S.C. § 1125.
- The district court bifurcated the patent claims from
the Lanham Act claims and held a jury trial on the patent
claims. The jury returned a verdict that the patent was
willfully infringed and that the patent was invalid due to
anticipation and obviousness IMC moved for entry of
final judgment pursuant to Ru1e 54(b) of the Federal
Rules of CiVil Procedure. On August 22, 2011, the district
court entered the following docket entry in its entirety
without any accompanying order or memorandum:

3 GREEN EDGE v RUBBER MULCH
1T IS HEREBY ORDERED that [IMC]’s Mo-
tion for Entry of Final Appealable Judgment
Pursuant to Federal Rule of Civil Procedure
54(b) [Doc. # 563] is GRANTED. lT IS
FURTHER ORDERED that the Judgment
entered on August 9, 2011 [Doc. # 556] is
hereby made final and immediately appeal-
able in accordance with Fed. R. Civ. P. 54(b).
Signed by Magistrate Judge Terry l. Adel-
man on 8/22I11.
On September 19, 2011, Greenberg filed a "motion for
a new trial," which was denied by the district court the
following day. On December 13, 2011, Greenberg filed his
notice of appeal, _
IMC moves to dismiss Greenberg’s appeal for lack of
jurisdiction. IMC argues that Greenberg s appeal had to
be received by the district court no later than Qctober 20,
2011 or 30 days from the date of the district court’s denial
of Greenberg’s motion for a new trial. Because Green-
berg’s appeal was not received until December 13, 20l1,
IMC argues that this court lacks jurisdiction over the
appeal and must dismiss.
The court agrees with IMC’s argument that this court
lacks jurisdiction over this appeal, but not because the
appeal was Eled at the district court too late.
Rule 54(b) provides that "the court may direct entry of
a final judgment as to one or more, but fewer than all,
claims or parties only if the court expressly determines
that there is no just reason for delay." in iLor LLC v.
Google Inc., 550 F.3d 1067, 1072 (Fed. Cir. 2008), this
court explained that "it must be apparent, either -from the
district court’s order or from the record itself that there is
a sound reason to justify departure from the general rule
that all issues decided by the district court should be
resolved in a single appeal of a final judgment.”

GREEN EDGE V RU`BBER l\/lULCH 4
Here, the district court did not expressly determine
that there was no just reason for delay and provided no
reason for justifying a departure from the normal course
of an appeal on all issues after final judgment. Because
there is neither a final judgment nor an appealable judg-
ment under Rule 54(b), the court dismisses the appeal for
lack of jurisdiction
Accordingly,
IT IS ORDERED Tl-IAT2
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.
(3) The motion to intervene and the motion to dismiss
are moot.
FoR THE CoURT
 1 5  fs/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Lee Greenberg
Keith A. Rabenberg, Esq. FlLED
-rudy smith "‘1%%'%El€§it’&itf§°“
519 ma 15 2012
JAlllliUliBAl.\'
cum